COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00346-CR
                             NO. 02-10-00347-CR


EVARISTO RODRIGUEZ                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Evaristo Rodriguez of possession with intent to

deliver between one and four grams of cocaine and possession with intent to

deliver between four and two hundred grams of heroin, found enhancement

allegations in each cause true, and sentenced Rodriguez to life in prison and a

$10,000 fine in each cause. In a single point, Rodriguez argues that the trial



      1
      See Tex. R. App. P. 47.4.
court reversibly erred by overruling his objection to the State’s jury argument.

We will affirm.

      The following exchange occurred during the State’s closing argument at

punishment:

              [State]: There are different reasons for punishment.

            The first is for the sake of punishment. This defendant
      deserves every day in the pen that you’re going to give him. . . .

            But it also allows you to think of deterrence. And, yes, you do
      need to send a message. But the most important thing is to think
      about what you’re going to tell him, and you’re going to tell him that
      you are not going to tolerate it; you’re not going to tolerate his
      behavior, his spreading this on the streets of Tarrant County.

            Because this is what he’s done. This is what he does.
      Defense told you, well, you know what? He’s not a violent person.
      He’s never hurt anyone.

            Seriously? I mean, seriously, you’re going to believe that he
      has never hurt anyone?

             Ladies and Gentlemen, how many people do you think this
      (indicating) affects?

           [Defense counsel]: I’ll object to -- this is outside the record,
      Judge.

              THE COURT: Overrule the objection.

             [State]: How many people would this number of capsules
      affect and hurt?

              ....

           I mean, that’s ridiculous to suggest that he’s never hurt
      anyone, that he doesn’t have anyone buying these drugs, and he’s
      some ineffective wannabe drug dealer. [Emphasis added.]



                                         2
      To preserve jury argument error, a contemporaneous objection must be

made and an adverse ruling obtained. Cooks v. State, 844 S.W.2d 697, 727

(Tex. Crim. App. 1992), cert. denied, 509 U.S. 927 (1993).             Further, a

contemporaneous objection must occur each time the objectionable jury

argument is made or the complaint is forfeited. Cockrell v. State, 933 S.W.2d 73,

89 (Tex. Crim. App. 1996), cert. denied, 520 U.S. 1173 (1997); Briones v. State,

12 S.W.3d 126, 129 (Tex. App.—Fort Worth 1999, no pet.) (“Where an

impermissible argument is pursued after objection, counsel must lodge a new

objection each and every time the objectionable argument is made.”).

      Although Rodriguez objected and obtained an adverse ruling in regard to

the State’s initial argument responding to Rodriguez’s contention that he had

never “actually physically hurt anybody,” Rodriguez did not assert an objection

when the State made the same argument after the trial court overruled his

objection. Because Rodriguez did not lodge a new objection to the same jury

argument, he failed to preserve this point for appellate review. See Cockrell, 933
S.W.2d at 89; Briones, 12 S.W.3d at 129. We overrule Rodriguez’s point and

affirm the trial court’s judgments.




                                                  BILL MEIER
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
                                        3
DELIVERED: August 11, 2011




                             4